         Case 2:18-cv-09483 Document 1 Filed 11/08/18 Page 1 of 3 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     INDIRA J. CAMERON-BANKS (CBN 248634)
 4   Assistant United States Attorney
     Chief, Financial Litigation Section
 5   LOUISA O. KIRAKOSIAN (CBN 271983)
     Assistant United States Attorney
 6         Federal Building, Suite 7516
           300 North Los Angeles Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-8341
 8         Facsimile: (213) 894-7819
           E-mail: louisa.kirakosian@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                         UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA,              No. 2:18-cv-9483

15                     Plaintiff,              [02-cr-581-AHM-1]

16               v.                         UNITED STATES OF AMERICA’S
                                            APPLICATION FOR ISSUANCE OF
17   HEIDI LYNN JACKSON,
                                               WRIT OF CONTINUING
18                     Defendant.              GARNISHMENT TO GARNISHEE
                                               FAME ASSISTANCE CORPORATION
19                                             [28 U.S.C. § 3205(b)]

20                                             AND

21                                             CLERK’S NOTICE OF
                                               ENFORCEMENT TO DEBTOR
22                                             [28 U.S.C. § 3202(b)]
23
24
25
26
27
28
          Case 2:18-cv-09483 Document 1 Filed 11/08/18 Page 2 of 3 Page ID #:2




 1         The United States of America, in accordance with 28 U.S.C. § 3205(b)(1), applies
 2   for a Court Order Issuing a Writ of Continuing Garnishment in order to secure payment
 3   on the criminal judgment debt entered in United States v. Heidi Lynn Jackson, 02-cr-
 4   581-AHM-1. In connection with this request, the United States also seeks the issuance
 5   of a Clerk’s Notice pursuant to 28 U.S.C. § 3202(b), as prepared and submitted by the
 6   United States as an attachment to this application.
 7         On January 31, 2003, the Court entered an order imposing the following criminal
 8   judgment debt against defendant-judgment debtor Heidi Lynn Jackson:
 9             Restitution: $340,560.00
10             Special assessment: $100.00
11         Heidi Lynn Jackson’s Social Security Number is XXX-XX-9754, and she resides
12   in Hawthorne, California. As of November 8, 2018, Heidi Lynn Jackson’s criminal debt
13   balance is $318,638.00. Demand for payment of the above-stated debt was made upon
14   Defendant more than thirty (30) days before the date of this application, and Defendant
15   has not paid the amount due.
16         Garnishee Fame Assistance Corporation is believed to owe or will owe, money or
17   property to Defendant, or is in possession of property (such as nonexempt disposable
18   earnings) of Defendant, and Defendant has a substantial nonexempt interest in the
19   property. Specifically, it is believed that Fame Assistance Corporation pays nonexempt
20   disposable earnings to Heidi Lynn Jackson. By and through this Writ of Garnishment,
21   the United States seeks to garnish 25% of Heidi Lynn Jackson’s disposable earnings for
22   each pay period that Fame Assistance Corporation owe or will owe, money or property
23   to Heidi Lynn Jackson. 28 U.S.C. § 3205 (b)(1)(C); see also 15 U.S.C. § 1673.
24   Disposable earnings are calculated after applicable federal, state, and local taxes are
25   deducted from Heidi Lynn Jackson’s gross earnings. 15 U.S.C. §1672(b). The name(s)
26   and address(es) of Garnishee(s) or the Garnishee(s)’s authorized agent are/is:
27
28
                                                  2
         Case 2:18-cv-09483 Document 1 Filed 11/08/18 Page 3 of 3 Page ID #:3




 1              Fame Assistance Corporation
                1968 W. Adams Blvd.
 2
                Los Angeles, California 90018
 3
     Dated: November 8, 2018                 Respectfully submitted,
 4
                                             NICOLA T. HANNA
 5                                           United States Attorney
 6                                           DAVID M. HARRIS
                                             Assistant United States Attorney
 7                                           Chief, Civil Division
                                             INDIRA J. CAMERON-BANKS
 8                                           Assistant United States Attorney
 9                                           Chief, Financial Litigation Section

10                                             /s/ Louisa O. Kirakosian
                                             LOUISA O. KIRAKOSIAN
11                                           Assistant United States Attorney
12                                           Attorneys for Plaintiff
13                                           United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
